Citation Nr: 9911418	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-23 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a disorder 
manifested by rectal bleeding, to include rectal fissures.

3.  Entitlement to service connection for a right ankle and 
foot disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for hives and 
urticaria.

6.  Entitlement to service connection for residuals of a heat 
rash.

7.  Entitlement to service connection for carpal tunnel 
syndrome.

8.  Entitlement to service connection for hepatitis.

9.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected sleep apnea, status post 
uvulectomy.

10.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected vascular headaches.

11.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected gastroesophageal reflux 
disease (GERD).

12.  The propriety of the initial 20 percent evaluation 
assigned for the service-connected recurrent lumbar strain 
with degenerative disc disease at L5-S1 and history of 
radicular symptoms including right hip pain and paresthesia.

13.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected residuals of a left knee 
injury, status post arthroscopy, with patellar femoral 
syndrome and chondromalacia.



REPRESENTATION

Appellant represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to July 
1996, including service in the Southwest Asia theater of 
operations.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the RO.  

In June 1998, the veteran testified before a Member of the 
Board at a hearing at the Board.  At the hearing, the issue 
of service connection for tinnitus was raised.  As the RO has 
not addressed this issue, it is referred to the RO for 
appropriate action.  

In addition, the veteran has claimed service connection for 
disability of both feet and ankles.  The RO, however, has 
only addressed and developed for appeal the issue of right 
foot and ankle disability.  Thus, the issue of service 
connection for left foot and ankle disability is referred to 
the RO for appropriate action.  


REMAND

At his hearing, the veteran attributed his fibromyalgia, 
rectal bleeding, sinusitis, hives, urticaria and heat rash to 
his service in the Persian Gulf.  The RO did not consider the 
matters pursuant to the law and regulations pertaining to 
Persian Gulf claims.  

In October 1989, the veteran was seen complaining of right 
foot pain of two weeks' duration following an injury.  At 
separation, the veteran complained of foot trouble.  The 
separation examination report shows that the veteran had 
decreased range of motion from the hands to the ankles.  An 
October 1996 VA examination revealed a diagnosis of right 
ankle pain of uncertain etiology.  In April 1998, the veteran 
was seen by a VA podiatrist.  It was noted that he had 
bilateral foot pain, particularly of the heels and mid sole 
region.  It was also noted that he had a podiatry appointment 
scheduled in July 1998.  The veteran should be afforded a VA 
podiatry examination to determine whether his foot pain is 
related to the injury reported in service.  

The veteran's service medical records show a diagnosis of 
hepatitis due to alcohol.  At his hearing, the veteran 
alleged that he did not abuse alcohol and that the 
attribution to alcohol was erroneous.  Indeed, the medical 
records dated in September 1997 from a VA Liver Clinic 
indicate that alcoholic hepatitis had been excluded as a 
diagnosis.  The working diagnosis was that of non-alcoholic 
steatohepatitis (NASH).  In light of the new VA evidence, the 
veteran should be afforded a new VA examination to determine 
whether his current liver disease, diagnosed as NASH, is 
related to the hepatitis diagnosed and attributed to alcohol 
in service.

In January 1995, the veteran was diagnosed as having 
bilateral carpal tunnel syndrome.  He was prescribed braces.  
At his May 1996 separation examination, it was reported that 
he had decreased range of motion from the hands to the 
ankles.  It was also noted that he wore a brace on his right 
hand.  The veteran stated that he had worn wrist splint for 
five months and that his hands would get puffy and numb if he 
gripped objects for long periods of time.  He testified that 
he had numbness and aching of his wrists and hands.  Recently 
submitted treatment records show evaluations and treatment of 
those complaints.  The veteran should be afforded a VA 
examination to determine whether his current complaints are 
associated with any disease or injury in service.  

As noted hereinabove, the veteran submitted VA treatment 
records at his Board hearing.  Although he waived initial 
consideration by the RO, the Board notes that he was treated 
for his various service-connected disabilities, suggesting a 
possible worsening of his condition.  For example, in 
February 1998, the veteran underwent left knee surgery.  
Furthermore, when testifying about his service-connected 
sleep apnea, the veteran stated that he had taken part in the 
Persian Gulf Registry.  However, a report of a Persian Gulf 
Registry examination is not currently of record.  The RO 
should arrange for VA examinations to determine the current 
severity of the veteran's service-connected disabilities.

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  In the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time-a practice known as "staged" rating.  The RO should 
consider whether "staged" rating is warranted for the 
veteran's service-connected disabilities.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for fibromyalgia, rectal 
bleeding, right ankle or foot disability, 
sinusitis, hives and urticaria, heat 
rash, carpal tunnel syndrome, hepatitis, 
sleep apnea, vascular headaches, GERD, 
low back disability and left knee 
disability.  The RO should specifically 
inquire of the date and location of his 
VHA Persian Gulf Registry examination(s).  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured. 

2.  Then, the veteran should be afforded 
a VA examination to determine the current 
nature and likely etiology of the claimed 
fibromyalgia, rectal bleeding, sinusitis, 
hives, urticaria and heat rash.  A 
complete medical history, including the 
veteran's period of service in Southwest 
Asia and the time of onset and the 
frequency and duration of manifestations 
of each claimed disability, should be 
elicited from the veteran.  All indicated 
testing in this regard should be 
performed, and the claims folder should 
be made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner is requested to 
express an opinion as to whether each 
identified symptom or condition is 
attributable to a known clinical 
diagnosis and, if so, whether any 
fibromyalgia, rectal bleeding, sinusitis, 
hives, urticaria and heat rash is due to 
disease or injury which was incurred in 
or aggravated by service.  If the 
examiner is not able to relate the 
veteran's symptoms to any known clinical 
diagnosis, this also should be stated.  
Complete rationale for all opinions 
expressed must be provided.

3.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the nature and 
etiology of the right foot and ankle 
disorders.  All indicated tests, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current right foot and ankle 
disability is related to the right foot 
injury in service, or to any other 
incident in service.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
wrist and hand numbness and aching.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner, to the 
extent medically feasible, should 
specifically include or exclude a 
diagnosis of carpal tunnel syndrome.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current bilateral wrist and hand 
disability, claimed as carpal tunnel 
syndrome, is related to the veteran's 
complaints documented in service, or to 
any other incident in service.  A 
complete rationale for any opinion 
expressed must be provided.  

5.  The RO should schedule the veteran 
for a comprehensive VA internal 
examination to determine the nature and 
etiology of the claimed liver disorder.  
All indicated tests, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current liver disability, diagnosed as 
NASH, is related to the veteran's 
hepatitis documented in service, or to 
any other incident in service.  A 
complete rationale for any opinion 
expressed must be provided.

6.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected sleep 
apnea.  All indicated tests, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should conduct any tests deemed 
necessary to determine the correct type 
of sleep apnea syndrome(s), i.e., 
obstructive, central, or mixed, which are 
affecting the veteran.  The examiner is 
also requested to conduct any tests 
deemed necessary to determine whether 
sleep apnea:  (a) causes chronic 
respiratory failure with carbon dioxide 
retention or cor pulmonale, or requires 
tracheostomy; (b) requires the use of a 
breathing assistance device such as a 
continuous airway pressure (C-PAP) 
machine; (c) causes persistent daytime 
hypersomnolence; or (d) is asymptomatic 
but with documented breathing related to 
a sleep disorder.

7.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
vascular headaches.  All indicated tests, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should describe the 
frequency and severity of the veteran's 
headaches.  A complete rationale for any 
opinion expressed must be provided.

8.  The RO should schedule the veteran 
for a comprehensive VA internal 
examination to determine the current 
severity of his service-connected GERD.  
All indicated tests, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
list all manifestations of the veteran's 
GERD.  The examiner should specifically 
state whether the veteran has dysphagia; 
pyrosis; regurgitation; substernal, arm 
or shoulder pain; vomiting; weight loss; 
hematemesis; or melena.  A complete 
rationale for any opinion expressed must 
be provided.

9.  The RO should schedule the veteran 
for comprehensive VA examination to 
determine the current severity of his 
service-connected low back and left knee 
disabilities.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected low back and left knee 
disabilities.  The examiner also should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected disabilities.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the lumbar spine and left 
knee exhibit weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  

10.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the veteran's claims.  Regarding the 
disabilities the veteran attributes to 
his service in the Southwest Asia theater 
of operations, the RO must consider the 
provisions of 38 C.F.R. § 3.317.  In 
addressing the issues concerning the 
propriety of the initial ratings 
assigned, the RO must consider the 
Court's decision in Fenderson v. West.  
Furthermore, regarding the low back and 
left knee issues, the RO must consider 
the Court's holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If the benefits 
sought on appeal are not granted, he and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



